DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas S. Drysdale on 2/26/2020.
The application has been amended as follows: 
In the claims:
Claims 5-8 and 21 have been cancelled.
In claim 10-line 2, before “the first plate”, -- wherein -- has been added.
In claim 20-line 1, after “claim 1”,  --  ,  -- (a comma punctuation mark) has been added.
The following is an examiner’s statement of reasons for allowance: the closest prior art, Sakka et al. (US 2011/0297320), Long et al. (US 2015/0235810), Drewery et al. (US 2012/0273130), Yamazawa (US 2012/0223060) and Dine (US 2010/0244699), either singly or in combination, fails to anticipate or render obvious a substrate processing system, comprising the combination of the claimed inner and outer coils and a contamination reducer including the claimed first plate arranged between (a) the dielectric window and (b) a first one of the third terminals of the third conductor and a first one of the fourth terminals of the fourth conductor;  the claimed second plate arranged between (a) the dielectric window and (b) the first terminals of the first conductor, the claimed third plate arranged between (a) the dielectric window and (b) the second terminals of the second conductor, and the claimed fourth plate arranged between (a) the dielectric window and (b) a second one of the third terminals of the third conductor and a second one of the fourth terminals of the fourth conductor, as required by independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        




February 26, 2021